Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 1 of 33 - Page ID#: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
NOTHERN (COVINGTON) DIVISION

KY. TAX BILL SERVICING, INC.:
INDIVIDUALLY AND ON BEHALF =:
OF THOSE INDIVIDUAL MEMBERS :

 

OF A CLASS OF SIMILARLY : 2:19-CV-
SITUATED PERSONS OR :
CORPORATIONS

PLAINTIFF
Vv. : JUDGE

 

CITY OF COVINGTON,
20 WEST PIKE STREET :
COVINGTON, KENTUCKY 41011 : MAGISTRATE

 

AND
: CIVIL ACTION WITH JURY
EVANS LANDSCAPING, INC. : TRIAL DEMANDED
4229 BOTTOM ROAD :
CINCINNATI, OHIO 45244

AND

J.P. EXCAVATING, INC.
11890 HIGHWAY 127 NORTH
GLENCOE, KENTUCKY 41046

AND

U.S. BANK CUSTODIAN

TLCF, 2012A, LLC, :
KENTUCKY TAX LIEN FUND, LLC :
TAX LIEN SERVICE CORP.,
UNITED TAX SERVICE, LLC,
KENTUCKY TAX COMPANY, LLC,
GRSAN-Z,LLC,

BLUEGRASS TAX LIEN BUREAU,
LLC,

HARMONY ALLIANCE, LLC

Page 1 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 2 of 33 - Page ID#: 2

KEITH RILEY,

SKD1, LLC

WAFA BRAUN,

U.S. BANK, AS CUSTODIAN
FOR SASS MUNI, V, DTR,
AMERICAN TAX FUNDING, LLC
TAX EASE LIEN SERVICING,
LLC,

CARDINAL LIEN SERVICES,
LLC,

DEFENDANTS

 

The Plaintiff, Kentucky Tax Bill Servicing, Inc., by
counsel, for this Complaint and demand for a trial by jury
states as follows:

IDENTITY OF PARTIES

 

1) Kentucky Tax Bill Servicing, Inc., is a Kentucky
corporation and for all times relevant to this action, was a
registered third-party purchaser of certificates of delinquency
for delinquent unpaid real estate taxes for properties located
in the City of Covington, Kenton County, Kentucky. It’s
principal place of business is 4135 Alexandria Pike, Cold
Spring, Campbell County, Kentucky.

2) Defendant, City of Covington, Kentucky is a home rule
municipality and a municipal corporation governed under the laws
of the Commonwealth of Kentucky. Its principal place of
business is located at 20 West Pike Street, Covington, Kentucky
41011.

3) Defendant, Evans Landscaping, Inc., is an Ohio

Page 2 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 3 of 33 - Page ID#: 3

Corporation and a citizen of Ohio that acted on behalf of the
City of Covington, Kentucky as a contractor and demolished
buildings in the City of Covington at the direction of Covington
city staff. Evans’ principal address is 4229 Bottom Road,
Cincinnati, Hamilton County, Ohio.

4) Defendant, JP Excavating, Inc., is a Kentucky corporation
and citizen of Kentucky that also acted on behalf of the City of
Covington, Kentucky as a contractor and demolished buildings in
the City of Covington at the direction of Covington city staff.
JP Excavating’s principal address is 11890 Highway 127 North,
Glencoe, Gallatin County, Kentucky.

5) Defendant, U.S. Bank Custodian, TLCF 2012A, LLC is a
limited liability company that holds a certificate of
delinquency for the 2013 tax year for the real estate and
improvements located at 221 Bush Street, 1322 Holman Avenue, 317
Fast 12th Street, Covington, Kenton County, Kentucky. They have
may have an interest in this action as lienholders who did not
receive notice of the demolition of the structures located at
221 Bush Street, 1322 Holman Avenue, and 317 East 12* Street,
Covington, Kenton County, Kentucky. Their principal address is
P.O. Box 394, Lexington, Kentucky 40588.

6) Defendant, Kentucky Tax Lien Fund, LLC, is a Kentucky
limited liability company whose members are citizens of the

Commonwealth of Kentucky. They hold a certificate of

Page 3 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 4 of 33 - Page ID#: 4

delinquency against the real property and improvements located
at 221 Bush Street, 1604 Scott Blvd., 225 East 11%? Street, 1828
Garrard Street, 212 Bush Street, Covington, Kenton County,
Kentucky filed of record with the Kenton County Clerk. They
have may have an interest in this action as lienholders who did
not receive notice of the demolition of the structures located
at 221 Bush Street, 1604 Scott Blvd., 225 East 11%? Street, 1828
Garrard Street, 212 Bush Street, Covington, Kenton County,
Kentucky. There principal address is 783 Chinoe Road,
Lexington, Fayette County, Kentucky. He may have an interest in
this action as lienholders who did not receive notice of the
demolition of the structures located at 221 Bush Street. There
principal address is 783 Chinoe Road, Lexington, Fayette County,
Kentucky.

7) Defendant, Kentucky Lien Holdings, LLC, is a Kentucky
limited liability company whose members are citizens of the
Commonwealth of Kentucky. They hold a certificate of
delinquency against the real estate and improvements located at
1322 Holman Avenue, 225 East 11*® Street, Covington, Kenton
County, Kentucky. They may have an interest in this action as a
lien holder who did not receive notice of the demolition of the
structures located at 1322 Holman Street, 225 East 11%? Street,
Covington, Kenton County, Kentucky. Their principal place of

business is located at 403 Main Street, Hazel, Kentucky 42049.

Page 4 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 5 of 33 - Page ID#: 5

8) Defendant, Tax Lien Service Corporation, is a Kentucky
corporation who holds a certificate of delinquency against the
real estate located at 317 East 12** Street, 315 East 12** Street,
Covington, Kenton County, Kentucky. They may have an interest
in this action as a lien holder who did not receive notification
of the demolition of structures located at 317 East 12** Street,
315 East 12t5 Street, Covington, Kenton County, Kentucky. Their
principal place of business is located at 209 East High Street,
Lexington, Fayette County.

9) Defendant, United Tax Service, LLC, is a Kentucky
limited liability company whose members are citizens of the
State of Ohio and who holds a certificate of delinquency against
the real estate and improvements located at 211 West 16 Street,
1610 Jefferson Avenue, Covington, Kenton County, Kentucky.

They may have an interest in this action as a lien holder who
did not receive notification of the demolition of structures
located at 211 West 16t® Street, 1610 Jefferson Avenue,
Covington, Kenton County, Kentucky. Their principal place of
business is located at 7966 Cooper Road, Cincinnati, Hamilton
County, Ohio.

10) Defendant, Kentucky Tax Company, LLC, is a Kentucky
limited liability company whose members are citizens of the
Commonwealth of Kentucky and who holds a certificate of

delinquency against the real estate and improvements located at

Page 5 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 6 of 33 - Page ID#: 6

211 West 16t* Street, Covington, Kenton County, Kentucky. They
may have an interest in this action as a lien holder who did not
receive notification of the demolition of structures located at
211 West 16t* Street, Covington, Kenton County, Kentucky, Their
principal place of business is located at 126 North Maple
Street, Somerset, Pulaski County, Kentucky.

11) Defendant, GRSAN-Z, LLC, is a Georgia limited
liability company whose members are citizens of the State of
Georgia who holds a certificate of delinquency from an
asSignment of interest from Investra Services, LLC against real
estate located at 1604 Scott Blvd., Covington, Kenton County,
Kentucky. They may have an interest in this action as a
lienholder who did not receive notification of the demolition of
structures located at 1604 Scott Blvd., Covington, Kenton
County, Kentucky. Their principal place of business is located
at 2020 Howell Mill Road, C-513, Atlanta, Georgia.

12) Defendant, Bluegrass Tax Lien Bureau, LLC, is a
Kentucky limited liability company whose members are citizens of
the Commonwealth of Kentucky and who hold a certificate of
delinquency against real estate and improvements located at 132
West 14t® Street, 132 West 14t Street, and 1610 Jefferson Avenue,
315 East 12*8 Street, Covington, Kenton County, Kentucky. They
may have an interest in this action as they are lien holders who

may not have received notification of the demolition of

Page 6 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 7 of 33 - Page ID#: 7

structures located at 132 West 14 Street, 1610 Jefferson
Avenue, 315 East 12t2 Street, Covington, Kenton County, Kentucky.
Their principal place of business is located at 209 East High
Street, Lexington, Fayette County, Kentucky.

13) Defendant, Harmony Alliance, LLC, is a Kentucky
limited liability company whose members are citizens of the
Commonwealth of Kentucky and who hold a certificate of
delinquency against real estate located at 132 West 14" Street,
225 Hast 11*® Street, Covington, Kenton County, Kentucky. They
may have an interest in this action as they are lien holders who
may not have received notification of the demolition of
structures located at 132 West 14 Street, Covington, Kenton
County, Kentucky. Their principal place of business is located
at 783 Chinoe Street, Lexington, Fayette County, Kentucky.

14) Defendant, Keith Riley, is a natural person and a
citizen of the Commonwealth of Kentucky and holds a certificate
of delinquency against real estate located at 132 West 14t
Street, Covington, Kenton County, Kentucky. He may have an
interest in this action as a lien holder who did not receive
notification of the demolition of structures located at 132 West
14t2 Street, Covington, Kenton County, Kentucky. His principal
address is 1412 Russell Street, Covington, Kenton County,
Kentucky.

15) SKD1, LLC is a Kentucky limited liability company

Page 7 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 8 of 33 - Page ID#: 8

whose member is a citizen of the Commonwealth of Kentucky and
holds a certificate of delinquency against the real estate and
structures located at 225 Hast 11% Street, Covington, Kenton
County, Kentucky. It may have an interest in this action as a
lien holder who did not receive notification of the demolition
of structures located at 225 East 11%? Street, Covington, Kenton
County, Kentucky. Its principal place of business is located at
P.O. Box 6205, Florence, Boone County, Kentucky.

16) Defendant, WAFA Braun, is a natural person anda
citizen of the State of Ohio who holds a certificate of
delinquency for the real estate and improvements located at 225
Fast 11% Street,315 East 12th Street, Covington, Kenton County,
Kentucky. They may have an interest in this action as a lien
holder who did not receive notification of the demolition of the
structures located at 225 East 11%? Street, 315 East 12*8 Street,
Covington, Kenton County, Kentucky. Their principal place of
business is located at 1208 Reynolds Avenue, Middletown, Butler
County, Ohio.

17) U.S. Bank as Custodian for SASS Muni V DTR is a
custodian and banking institution and is a Delaware Corporation
who holds a certificate of delinquency for the real property
located at 1610 Jefferson Avenue, 1828 Garrard Street,
Covington, Kenton County, Kentucky. They may have an interest

in this action as a lien holder who did not receive notification

Page 8 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 9 of 33 - Page ID#: 9

of the demolition of the structures located at 1610 Jefferson
Avenue, 1828 Garrard Street, Covington, Kenton County,
Kentucky. Their principal place of business is located at P.O.
Box 6845, Lincoln, Nebraska.

18) Defendant, American Tax Funding, LLC, is a Florida
limited liability company and whose members are citizens of the
State of Florida who hold a certificate of delinquency for the
real estate and improvements located at 422 West 13t®= Street,
Covington, Kenton County, Kentucky. They may have an interest
in this action as lien holders who did not receive notification
of the demolition of structures located at 422 West 13t® Street,
Covington, Kenton County, Kentucky. Their principal place of
business is located at 801 Maplewood Drive, Unit 4, Jupiter,
Florida.

19) Defendant, KLAS Properties, LLC, is a Kentucky limited
liability company whose member is a citizen of Kentucky and who
holds a certificate of delinquency for the real property and
improvements located at 422 West 138 Street, Covington, Kenton
County, Kentucky. They may have an interest in this action as
lien holders who did not receive notification of the demolition
of structures located at 422 West 13th Street, Covington, Kenton
County, Kentucky. Their principal place of business is located
at 154 Vanderbilt Avenue, Bowling Green, Warren County,

Kentucky.

Page 9 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 10 of 33 - Page ID#: 10

20) Defendant, Tax Ease Lien Servicing, LLC, is a Kentucky
limited liability company whose members are citizens of the
State of Texas and who hold a certificate of delinquency against
real estate and improvements located at 1828 Garrard Street,
Covington, Kenton County, Kentucky. It may have an interest in
this action as a lien holder who did not receive notice of the
demolition of structures located at 1828 Garrard Street,
Covington, Kenton County, Kentucky. Its principal place of
business is located at 14800 Landmark Blvd. Suite 400, Dallas,
Texas.

21) Defendant, Cardinal Lien Services, LLC, is a Kentucky
limited liability company whose members are citizens of Kentucky
and who hold a certificate of delinquency for real estate and
improvements located at 212 Bush Street, Covington, Kenton
County, Kentucky. It may have an interest in this action as a
lienholder who was not notified of the demolition of structures
at 212 Bush Street, Covington, Kenton County, Kentucky. Their
principal place of business is located at 20 North Grand Avenue,
Fort Thomas, Campbell County, Kentucky.

22) Defendant, Hazel Enterprises, LLC, is a Kentucky
limited liability company whose member is a citizen of the
Commonwealth of Kentucky who holds a certificate of delinquency
for the real estate and improvements located at 212 Bush Street,

Covington, Kenton County, Kentucky. It may have an interest in

Page 10 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 11 of 33 - Page ID#: 11

this action as a lien holder who did not receive notice of the
demolition of structures at 212 Bush Street, Covington, Kenton
County, Kentucky. Its principal place of business is located at
P.O. Box 196, Hazel, Kentucky.

JURISDICTION AND VENUE

 

23) This Court has subject matter jurisdiction over this
action under 28 U.S.C. § 1331 (federal question) and the Civil
Rights Act of 1871, 42 U.S.C. § 1983.

24) Venue is property in this Court under 28 U.S.C. §
1391(b) in that Defendants reside or conducted business in this
district and all of the acts described in this Complaint
occurred in this district. The Northern (Covington) Division of
the Eastern District of Kentucky is the proper jury division
under Local Rule 3.2(a) (3) (A) since the City of Covington as a
governmental body is found in this division and the events
surrounding this action accrued and occurred in Kenton County,
Kenton whose jury division is Covington.

25) The Plaintiff is also seeking to certify this action
as a class action as it is believed there are numerous other
Similarly situated and affected plaintiffs as the City of
Covington demolished over 100 buildings and structures without
the legally required notice proscribed by law at the time.

JURY DEMAND

26) The Plaintiff demands this matter be set for a jury

Page 11 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 12 of 33 - Page ID#: 12

trial.

FACTUAL BACKGROUND

 

27) Plaintiff is a registered third-party purchaser of
certificates of delinquency (hereinafter “tax bills”) in Kenton
County, Kentucky.

28) Each year, the county clerk in each Kentucky county
conducts a sale of delinquent county and state real estate
taxes. The procedures or the sale are outlined in Ky. Rev.
Stat. § 134.126. In-order to purchase bills, a purchaser must
register and be approved by the Kentucky Revenue Cabinet.

29) Under Kentucky law, a purchaser of tax bills receives
the certificate filed of record with the County Clerk and has a
lien against the real estate. The lien is superior to all
other liens against the property, excepting other tax bill
holders. In consideration of purchasing the tax bill, the tax
bill holder collects interest against his investment at the rate
of 12% per annum.

30) Kenton County for all times relevant to this Complaint
conducted the sales following all procedures required under
Kentucky law.

31) Plaintiff purchased tax bills beginning in 2010 and
was a registered purchaser of tax bills with the Kentucky
Revenue Cabinet.

32) Specifically, Plaintiff purchased certificates of

Page 12 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 13 of 33 - Page ID#: 13

delinquency (hereinafter referred to as “tax bills”) for the
following properties in the City of Covington: 132 West 14th
Street, 211 West 16t® Street, 212 Bush Street, 225 East 11th
Street, 317 West 12t8 Street, 422 West 13%? Street, 1322 Holman
Avenue, 1567 Maryland Street, 1604 Scott Blvd., 1610 Jefferson
Avenue, 1629 May Street, 1828 Garrard Street. The demolition of
these properties by J.P. Excavating or Evans Landscaping at the
direction of the City of Covington is the subject matter of this
Civil action.

33) Meanwhile, the City of Covington, during this same
period used its home rule and administrative powers to demolish
dozens of homes and buildings that were most often vacant.

34) Covington, through it’s agents, Defendants, J.P.
Excavating and Evans Landscaping, demolished the following
buildings the Plaintiff held tax bills against: 132 West 14t
Street, 211 West 16t8 Street, 212 Bush Street, 225 East 11th
Street, 317 West 12t® Street, 422 West 13t? Street, 1322 Holman
Avenue, 1567 Maryland Street, 1604 Scott Blvd., 1610 Jefferson
Avenue, 1629 May Street, 1828 Garrard Street.

35) The other named Defendants who are purchasers of
certificates of delinquency for the properties that are the
subject matter of this action and also are alleged to not have
received notification of the demolition of the improvements to

the subject properties.

Page 13 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 14 of 33 - Page ID#: 14

36) The City contracted with Defendants, Evans Landscaping
and JP Excavating, to demolish the homes and structures after
demolition orders were issues by the Covington Code Enforcement
Board.

Evans Landscaping tore down the homes and structures at the
following addresses at Covington’s direction: 1629 May Street,
1610 Jefferson Avenue.

J.P. Excavating tore down the homes and structures at the
following addresses at Covington’s direction: 132 West 1th
Street, 211 West 16t® Street, 1322 Holman Street, 221 Bush
Street, 1567 Maryland Avenue, 1629 May Street, 317 East 12th
Street, 1828 Garrard Street, 212 Bush Street, 422 West 13th
Street.

37) Ky. Rev. Stat. § 381.770(6) in effect at the time (now
repealed) required the City to provide all lien holders,
including the Plaintiff, notice of a demolition order to all
lien holders, including the Plaintiff.

38) The City of Covington and employees of its Code
Enforcement Department unlawfully entered the properties without
a warrant under the color of law and inspected the properties to
substantiate claims and bolster cases before the Code
Enforcement Board in-order to achieve demolition orders.

39) Defendant, City of Covington failed to serve the

Page 14 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 15 of 33 - Page ID#: 15

Plaintiff with the demolition orders as it was required to do
prior to demolishing buildings under Kentucky law.

40) Foreclosures were filed in Kenton Circuit Court by
various parties including the City of Covington on the following
properties: 212 Bush Street, 225 East 11%? Street, 317 East 12t8
Street, 422 West 13%. Street, 1567 Maryland Avenue, 1629 May
Street, and 1828 Garrard Street. At no time while the
foreclosures were pending did the City of Covington or it’s
attorneys give any parties, including the Plaintiff, notice of
their intent to demolish the homes and structures at the above
addresses. The City failed to disclose actions it was
administratively taking while judicial proceedings were ongoing
regarding the subject properties.

41) At all times relevant to this Complaint, the City of
Covington, its agents, namely, Evans Landscaping and JP
Excavating were acting under the color of law.

42) As a result of the actions of the City and other
Defendants, the Plaintiff, has been damaged. Namely, all of the
improvements, buildings and homes, have been demolished leaving
vacant lots.

43) During the same period of time, other cities followed
Ky. Rev. Stat. § 381.770(6) and given notice of an imminent
demolition.

44) The Plaintiff as part of its business model often

Page 15 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 16 of 33 - Page ID#: 16

successfully purchases properties after foreclosure, rehabs
them, and sells them for substantial profit. This is the
Plaintiff’s business model and a primary reason for purchasing
the tax bills.

45) Defendant’s actions are extreme, fundamentally
discriminatory, are an abuse of government power shocking the
conscience are legally irrational not sufficiently keyed to any
legitimate state interest.

46) Plaintiff believes there may be other like situated
parties who also were not notified who held tax bills who were
not notified as required under Kentucky law.

COUNT ONE
VIOLATION OF PROCEDURAL DUE PROCESS AND DAMAGES BY CITY OF
COVINGTON, J.P. EXCAVATING AND EVANS LANDSCAPING
Section 1983 Claim

47) Plaintiff incorporates by reference the allegations in
Paragraphs 1-47 of this Complaint as if fully re-written herein.

48) Under 42 U.S.C.S. § 1983, the Defendants actions
violate the Due Process Clause of the 14t? Amendment to the
United States Constitution.

49) The Plaintiff had a property interest in the
properties by virtue of purchasing certificates of delinquency
creating an encumbrance and lien against the real estate and
improvements.

50) Plaintiff has been deprived of its property interest

Page 16 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 17 of 33 - Page ID#: 17

in all of the demolished structures and improvements listed
herein by the City of Covington, J.P. Excavating, and Evans
Landscaping. The value of the improvements on the real estate
has been diminished from the assessed value of the real estate
to the value of a vacant lot. Likewise, the value of the
certificates of delinquency the Plaintiff holds has been reduced
from the assessed value of the improvements to the value of
vacant lots.

51) Covington was required to notify all lien holders of
its administrative actions to demolish structures and
improvements on real estate under Ky. Rev. Stat. § 381.770(6)

52) It was a fundamental requirement of due process, and
required by state statute, to notify the Plaintiff and others
Similarly situated of its actions. It did not.

53) Covington also could have taken basic steps to
determine who to notify of it’s intent and actions to demolish
the structures and improvements on the subject property. Again,
it did not with regard to the properties that are the subject
matter of this action.

54) Covington failed to notify the parties in the
foreclosures of it’s administrative actions with regard to the
properties that are the subject matter of this action. This

violated the procedural due process rights due to the Plaintiff

Page 17 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 18 of 33 - Page ID#: 18

and others similarly situated.

55) Covington did file a notice of the impending
demolitions with the County Clerk as to the properties that are
the subject matter of this Complaint. Covington filed a notice
of demolition with the Kenton County Clerk for the structures
and improvements located at 132 West 14% Street. These filings
were not required by state law and did not conform to the notice
required to be sent to all lienholders under state law. The
notice of demolition was not a proper substitute for the plain
directive the General Assembly created in Ky. Rev. Stat. §
381.770(6).

56) Covington arbitrarily adhered to state law when it
undertook its demolition program across the city. In some
cases, it provided notice of demolition. As to all of the
properties that are the subject matter of this action, it did
not. It also failed to notify the Plaintiff of it’s
administrative actions when it was a named party in foreclosures
Covington was prosecuting or was a served party in the civil
actions.

57) The City’s Code of Ordinances, 1984 Edition, as
Amended, did not comply with state statute requiring notice to

all lien holders prior to demolition. It did not require a

demolition order from the City’s Code Enforcement Board be sent

Page 18 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 19 of 33 - Page ID#: 19

to all lienholders.

58) Ky. Rev. Stat. § 381.770(6) required Covington to do
the following: “unless imminent danger exists on the subject
Property that necessitates immediate action, the city..shall
send, within fourteen (14) days of a final determination after
hearing or waiver of hearing by the property owner, a copy of
the determination to any lien holder of record of the subject
Property by first-class mail with proof of mailing...” (emphasis
added). Covington failed to provide notice in the manner
required by law to the Plaintiff or any Similarly situated
entities.

59) And Covington’s Code Enforcement ordinance, Chapter
92, Section 18 (Section 92.18) in effect at the time does not
comply with Ky. Rev. Stat. § 381.770(6). It merely requires,
“(E) Every final order of the board shall be reduced to writing
and include findings and conclusions reached and the date the
order was issued. A copy of the order shall be furnished to the
person named in the citation. If the person named in the
citation is not present at the time a final order is issued, the
order shail be delivered to that person by reguiar first-class
mail; certified mail, return receipt requested; by personal
delivery; or by leaving a copy of the order at that person’s

usual place of residence with any person residing therein who is

Page 19 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 20 of 33 - Page ID#: 20

18 years of age or older and who is informed of the contents of
the order... (G) Notice of a final order shall be provided to the
cited violator by regular first-class mail; certified mail,
return receipt requested; personal delivery; or by leaving the
notice at the person’s usual place of residence with any
individual residing therein who is eighteen (18) years of age or
older and who is informed of the contents of the notice.”
(emphasis added) Covington’s City Code of Ordinances at the time
relevant to this action was silent as to any notification to
lien holders as outlined and required by state law where a final
order will result in the demolition of the structure.

60) The arbitrary action or arbitrary lack of action
required by statute constitute procedural due process violations
against the Plaintiff. The city’s codified notice procedures
were in conflict with state law requirements.

61) J.P. Excavating and Evans Landscaping were agents of
the City who demolished and tore down the structures and
improvements at the direction of the City of Covington.
Covington entered into written contracts with both companies.
J.P. Excavating and Evans Landscaping were compensated for their
actions by the City of Covington. They were acting under the
color of state law.

62) Evans Landscaping tore down the homes and

Page 20 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 21 of 33 - Page ID#: 21

structures at the following addresses at Covington’s direction:
1629 May Street, 1610 Jefferson Avenue. No notice was provided
to the Plaintiff or any similarly situated party prior to the
demolitions.

63) J.P. Excavating tore down the homes and
structures at the following addresses at Covington’s direction:
211 West 16% Street, 1322 Holman Street, 221 Bush Street, 1567
Maryland Avenue, 1629 May Street, 317 East 12t® Street, 1828
Garrard Street, 212 Bush Street, 422 West 13t® Street. No notice
was provided to the Plaintiff or any similarly situated party

prior to the demolitions.

64) The Plaintiff and other similarly situated purchasers
of certificates of delinquency have been damaged as a result of
Covington and its agents’ action or lack of action.

65) Plaintiff and others similarly situated will continue
to suffer monetary and other compensatory damages as a result of

the actions pled herein.

COUNT TWO
SUBSTANTIVE DUE PROCESS VIOLATIONS BY COVINGTON, J.P.
EXCAVATING, AND EVANS LANDSCAPING
Section 1983 Claim
66) Plaintiff incorporates by reference the allegations in

Paragraphs 1-66 of this claim as if fully re-written herein in

their entirety.

Page 21 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 22 of 33 - Page ID#: 22

67) Covington and its agents, J.P. Excavating, and Evans
Landscaping, acted in a manner that must not take place no matter
the procedural protections and their conduct shocks the
conscience of the reasonable person.

68) It was clearly offensive to the community standards to
blatantly disregard state law requirements and engaging in a
pattern of arbitrary and capricious actions to demolish homes,
structures, and improvements of property owners without a
legitimate purpose and without notice as required by law.

69) The City and it’s employees and agents brought minor
code enforcement violations resulting against non-responding
homeowners to gain demolition orders from its Code Enforcement
Board. They used prior default code enforcement cases for minor

violations to obtain demolition orders.
70) Covington then contracted with J.P. Excavating and Evans

Landscaping to act under the color of law to demolish homes,
structures, and improvements significantly diminishing the value
of the real property and improvements.

71) =The Plaintiff and other similarly situated purchasers
of certificates of delinquency have been damaged as a result of
Covington and its agents’ action or lack of action.

72) Plaintiff and others similarly situated will continue
to suffer monetary and other compensatory damages as a result of

the actions pled herein.

Page 22 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 23 of 33 - Page ID#: 23

COUNT THREE
IMPROPER TAKING WITHOUT JUST COMPENSATION (572 AMENDMENT
VIOLATION BY COVINGTON, J.P. EXCAVATING, AND EVANS LANDSCAPING
Section 1983 Claim

73) Plaintiff incorporates by reference the allegations in
paragraphs 1-73 of this Complaint as if fully re-written herein.

74) Under 42 U.S.C.S. § 1983, the actions of the
Defendants violate the Takings Clause of the Fifth Amendment to
the United States Constitution.

75) Defendants, acting under the color of law, have acted
outside their authority and have violated rights secured by the
Plaintiff by the Fifth Amendment. The Fourteenth Amendment has
extended the guarantees of the Fifth Amendment to the states and
local governments.

76) $The Defendants and agents took and demolished private
property the Plaintiff had a legal right in without just
compensation and without providing notice of such action.

77) The prohibition of improper takings applies to the
City of Covington because it is a local government.

Furthermore, Defendants deprived Plaintiff and others similarly
Situated of property it had a legal interest in without due
process of law, in direct violation of the Due Process Clause of

the Fourteenth Amendment.

78) Defendants’ conduct in simply seizing and demolishing

Page 23 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 24 of 33 - Page ID#: 24

property of private property owners and other parties and
individuals with a legal interest in the property without just
compensation shocks the conscience and interferes with the
rights implicit in the concept of ordered liberty.

79) Defendants’ conduct in seizing the property of private
property owners and those with a legal interest in the property
is legally irrational and is not sufficiently keyed to any
legitimate state interest. Further, Defendants, deprivation of
property the Plaintiff had a legal interest in was not
implemented in a fair manner.

80) Plaintiff had a legal interest in the real property
seized and demolished by the Defendants. Defendants and its
agents, J.P. Excavating and Evans Landscaping, used the
governmental power of the City of Covington to oppress the
Plaintiff and others similarly situated, and homeowners, to
seize and demolish homes, structures, and other improvements to
real property the Defendants had no legal right of ownership.

81) Defendants had no legitimate reason to believe
Plaintiff did not have a protectable property interest in the
real property held by the Plaintiff or in which the Plaintiff
had a legitimate interest as a purchaser of tax bills.

82) Defendants could not reasonable believe seizing and

demolishing homes, structures, and other improvements where the

Page 24 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 25 of 33 - Page ID#: 25

Plaintiff had without proper notice or compensation was a
rationally or legally sound program or action by a local
government to undertake.

83) Defendants continue to demolish properties under false
pretenses and commit ongoing violations by failing to
acknowledge its legal duty to notify line holders.

84) Defendants present a future threat of violations
against individuals and corporations that support local
governments by purchasing tax bills in Covington and Kenton
County. Defendants have acted egregiously and in a highly
inappropriate manner by mispresenting their authority of the
properties controlled by the Plaintiffs and by acting outside
their governmental authority by demolishing buildings without
notice to owners and lien holders who have a valid interest in
the property.

85) Defendants’ actions have left Plaintiff and other
Similarly situated corporations and individuals with vacant lots
with no improvements and liens whose values were based on the
assessed value of the property and its improvements, even if
they properties were dilapidated or run down. None of the
properties presented a public safety risk to the general public
warranting demolition without notification of lien holders.

86) Defendants’ interference with lien holder’s rights is

Page 25 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 26 of 33 - Page ID#: 26

highly unconscionable, as their action indicates the City of
Covington can demolish buildings without notice, consequence or
just compensation. The city was not exercising is police power
to abate a real nuisance.

87) Defendants, Covington had no legal authority to direct
its agents, J.P. Excavating and Evans Landscaping, to demolish
real property the lien holders, including Plaintiff, had a legal
interest in and the City had no interest.

88) This conduct is an unlawful taking of property and
violated the Takings Clause of the Fifth Amendment and violated
Plaintiff’s rights under the Equal Protection Clause and the Due
Process Clause of the Fourteenth Amendment.

89) Plaintiff and others similarly situated will continue
to suffer monetary and other damages including but not limited
to inability to enjoy the full value of the properties the
Defendant demolished without proper notice.

COUNT FOUR
EQUAL PROTECTION VIOLATION BY COVINGTON, J.P. EXCAVATING

AND EVANS LANDSCAPING
Section 1983 Action

 

90) The Plaintiff reincorporates by reference all of the
allegations in Paragraphs 1-90 of this Complaint as if restated
fully in their entirety.

91) Covington, its employees, and its agents, J.P.

Excavating and Evans Landscaping, acted in a manner that

Page 26 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 27 of 33 - Page ID#: 27

violated equal protections guaranteed to them by Kentucky law to
the Plaintiff and those similarly situated.

92) Ky. Rev. Stat. § 381.770(6) created a required method
to notify all lienholders, including the Plaintiff of an
impending demolition. The General Assembly expanded the class
of individuals due a specific notice beyond the property owner
to all those with liens of record against the property. The
General Assembly created a specific class, lienholders of
record, to whom Covington owed a duty.

93) The specific duty was to notify the lienholders of an
administrative finding that would result in a demolition of
homes, structures, and improvements to real estate a lien holder
holds a property right.

94) Covington’s ordinance, at the time relevant to this
action, did not require notice of final orders requiring
demolition to all lienholders, only property owners.

95) Covington’s city code and its actions by employees or
agents, including but not limited to, J.P. Excavating and Evans
Landscaping, violated the protections guaranteed under Kentucky
law to the Plaintiff as a lien holder of record, anda
specifically mentioned class of entities whose property rights
were to be protected under Ky. Rev. Stat. § 381.770(6).

96) Plaintiff and others similarly situated will continue

Page 27 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 28 of 33 - Page ID#: 28

to suffer monetary and other damages including but not limited
to inability to enjoy the full value of the properties the

Defendant demolished without proper notice.

COUNT FIVE

FOURTH AMENDMENT VIOLATION, ENTRY UPON PRIVATE PROPERTY
WITHOUT A WARRANT BY CITY OF COVINGTON
Section 1983 Claim

 

 

97) The Plaintiff incorporates by reference all of the
allegations in Paragraphs 1-97 of this Complaint as if restated
fully herein in their entirety.

98) Defendant, City of Covington, in-order to support
violations issues by its Code Enforcement Department entered
upon private property without permission of owners and more
importantly without a warrant as required under the 4t* Amendment
of the United States Constitution.

99) Covington employees and agents entered vacant
buildings without a warrant to enter the premises and without
probable cause to obtain photographs and other information to
substantiate claims buildings were health and safety risks.

100) Defendant City of Covington and its code enforcement
employees acted under the color of law and with disregard to the
prohibition against entry into private property without a lawful
warrant.

101) Such conduct shocks the conscience and served no

Page 28 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 29 of 33 - Page ID#: 29

legitimate government interest.

102) The conduct was done to support the other unlawful
actions, primarily demolitions of buildings without notification
to lien holders as required by Kentucky law.

103) The Plaintiff and other similarly situated purchasers
of certificates of delinquency have been damaged as a result of
Covington and its agents’ actions to not equally protect the
property rights of homeowners over those of lien holders, a
specific class of individuals, Ky. Rev. Stat. 371.880(4) was
enacted to protect.

104) Plaintiff and others similarly situated will continue
to suffer monetary and other compensatory damages as a result of

the actions pled herein.

PENDENT STATE LAW CLAIMS

 

COUNT SIX

TRESPASS BY COVINGTON OFFICIALS AND J.P. EXCAVATING AND
EVANS LANDSCAPING

 

105) The Plaintiff incorporates by reference all of the
allegations in Paragraphs 1-105 of this Complaint as if restated
fully herein.

106) Defendant and its agents entered upon real property

without permission from the owners or those in the control of
the property with the intention to gain access to properties,

especially those that were vacant.

Page 29 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 30 of 33 - Page ID#: 30

107) Defendant, City of Covington, its agents entered into

vacant buildings without lawful permission and without a warrant

as required by the 4th Amendment.

108) Quiet enjoyment of the property was interfered with as

a result of the trespass and other taken by the Defendant, City

of Covington, and its agents and employees.

109) Plaintiff and others similarly situated will continue
to suffer monetary and other compensatory damages as a result of

the actions pled herein.

COUNT SEVEN

VIOLATIONS OF KENTUCKY CONSTITUTION, SECTIONS TWO, TEN, AND
THIRTEEN BY COVINGTON, J.P. EXCAVATING, AND EVANS LANDSCAPING

110) Plaintiff incorporates by reference the allegations in

Paragraphs 1-110 of this Complaint as if fully re-written

herein.

111) The 1891 Constitution of the Commonwealth of Kentucky,

Section 2 states, “[a]bsolute and arbitrary power over the
lives, liberty and property of freemen exists nowhere in a
republic, not even the largest majority.” Section 10 states,
“[t]he people shall be secure in their persons, papers, and

possessions, from unreasonable search and seizure...” And Section

Page 30 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 31 of 33 - Page ID#: 31

uw

Thirteen states, [n]o person shall, for the same offense, be
twice be put in jeopardy of his life or limb, nor shall nay
man’s property be taken or applied to public use without the

consent of his representatives, and without just compensation

being previously made to him.”

112) As stated herein, the City of Covington, its agents

and employees, acting under the color of state law entered and
demolished property without the legally required notice to the
Plaintiff as required by statute. They acted in an arbitrary
manner in clear violation of state law requiring notice before
demolishing homes, structures, and improvements to all lien

holders including the Plaintiff and others similarly situated.

113) Further, the City and its agents entered into he

property without a legal basis or warrant to bolster their
claims to demolish the homes and structures violating Section

10.

114) And the Defendants, demolished homes, structures, and

improvements in an excessive use of their police power without
just compensation with those with a property right to the

property, including the Plaintiff and others similarly situated.

115) The Defendants, City of Covington, and its

Page 31 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 32 of 33 - Page ID#: 32

agents and employees, namely J.P. Excavating, and Evans
Landscaping, actions constitute a violation of the Kentucky
Constitution sections outlined herein for which Plaintiff and
others similarly situated have suffered damages including but
not limited to the loss of value of the improvements to the real

estate for which he purchased tax bills.

116) Plaintiff and others similarly situated will continue
to suffer monetary and other compensatory damages as a result of

the actions pled herein.

WHEREFORE, the PLAINTIFF prays for the following relief:

A) A trial by jury of all of the issues alleged herein;

B) A declaratory judgment that the practices at issues
violate the constitutional and statutory rights of the
Plaintiff;

C) A certification of a class action of similarly situated
lien holders who may also have a claim against the
Defendants for the actions alleged herein;

D) For a judgment for damages in an amount that exceeds the
jurisdictional requisites of this Court;

E) An award of Plaintiff’s reasonable costs, expenses, and
attorney’s fees as proscribed by statute; and

F) An award of such other and equitable relief as this Court
shall deem just and reasonable.

Page 32 of 33
Case: 2:19-cv-00188-DLB-CJS Doc#:1 Filed: 12/23/19 Page: 33 of 33 - Page ID#: 33

Respectfully submitted,

/sjm/
STEVEN JOSEPH MEGERLE, Ky. Bar Reg. No. 90675
Attorney for the Plaintiff
P.O. Box 2613
Covington, Kentucky 41012
(859) 982-2025
Facsimile: (859) 972-0555
Electronic Mail: Sjm4880@aol.com

 

Page 33 of 33
